Douglas, J.
In Sharon Village, 78 Ohio St.3d 479, 678 N.E.2d 932, syllabus, we held that “[t]he preparation and filing of a complaint with a board of revision on behalf of a taxpayer constitute the practice of law.” Thus, an attorney, or the owner of the property, must prepare and file the complaint. Additionally, in Union Savings Assn., 23 Ohio St.2d 60, 62, 52 O.O.2d 329, 330, 262 N.E.2d 558, 559, this court observed that “[a] corporation is an artificial person, created by the General Assembly and deriving its power, authority and capacity from the statutes.” We held that “[a] corporation cannot maintain litigation in propria persona, or appear in court through an officer of the corporation or an appointed agent not admitted to the practice of law.” Id. at syllabus.
I
In case No. 97-1880, Treneff, an attorney, prepared and filed or caused to be filed the complaint at issue. This satisfies the requirements of Sharon Village. The fact that Ameritech Corporation’s property tax manager, Gregory A. Stein, reviewed and signed the prepared complaint is not fatal. Stein simply reviewed the prepared complaint to verify the accuracy of the information contained therein, and he signed the complaint for that same purpose at the direction of Treneff. Stein did not engage in the practice of law. Accordingly, we find that the Franklin County Board of Revision had jurisdiction to consider the complaint by “Ameritech,” a registered trade name under which Ohio Bell, the property owner, may “commence * * * an action,” R.C. 1329.10(B), since the complaint was prepared and filed by an attorney on Ohio Bell’s behalf. Therefore, the decision of the BTA in case No. 97-1880 is reversed.
II
In case No. 97-2423, Mirge Corporation’s vice president, Walter Higginbothan, prepared, signed, .and filed the complaint on the assessment of the real property owned by the corporation. Higginbothan is not a lawyer and he therefore engaged in the unauthorized practice of law in having prepared and filed the complaint on behalf of the corporation. The fact that he was a corporate officer does not entitle him to engage in the unauthorized practice of law. Dismissal of the complaint was appropriate under this court’s decision in Sharon Village. See, also, generally, Union Savings Assn. Accordingly, the decision of the BTA in case No. 97-2423 is affirmed.
Ill
In case No. 98-704, the president of the Bissett Steel Company, Barbara Bissett, prepared and filed the complaint on the assessment of real property *161owned by the corporation. Bissett is not a lawyer and she is not the owner of the subject property. She engaged in the unauthorized practice of law in having prepared and filed the complaint at issue. Sharon Village. See, also, Union Savings Assn. The fact that she was a corporate officer does not entitle her to engage in the unauthorized practice of law. Accordingly, the BTA’s decision in case No. 98-704 to remand the matter to the board of revision for dismissal of the complaint is affirmed.
IV
The Cleveland Heights/University Heights Board of Education is a body “politic and corporate” and, as such, is “capable of suing and being sued.” R.C. 3313.17. It is a quasi-corporation and is amenable to the rules governing litigants. In case Nos. 98-758 and 98-984, the school board’s treasurer, Robert Burmeister, prepared, signed, and filed with the Cuyahoga County Board of Revision several counter-complaints on behalf of the school board. Burmeister is not a lawyer. Burmeister therefore engaged in the unauthorized practice of law in having prepared and filed the complaints on behalf of the school board. The school board should have engaged an attorney for that purpose. See, generally, Sharon Village and Union Savings Assn. The school board’s arguments to the contrary are not well taken. The decision of the BTA in case Nos. 98-758 and 98-984 is affirmed.

Decision in case No. 97-1880 reversed;


Decision in case No. 97-2423 affirmed;


Decision in case No. 98-704 affirmed;


Decision in case Nos. 98-758 and 98-984 affirmed.

Moyer, C.J., Sherck and F.E. Sweeney, JJ., concur.
Pfeifer, J., would reverse the decisions in 97-1880, 97-2423 and 98-704, and affirm the decision in 98-758 and 98-984.
Cook and Lundberg Stratton, JJ., concur in part and dissent in part.
James R. Sherck, J., of the Sixth Appellate District, sitting for Resnick, J.